DETAILED ACTION
Claims 1-7 and 9-21 are currently pending in this Office action.  Claim 8 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the rejection of claims 1-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Polastri et al. (US 7985790 B2) in view of “Rhodoline™ 270,” Handbook of Industrial Surfactants, 4th Ed., p. 2071, Synapse Information Resources (2008) (hereinafter, “Rhodoline”); and “Mark 260,” Plastics Additives Database, William Andrew Publishing/Plastics Design Library (2004), page 8 maintains that “a) Rhodoline is not analogous art, and b) there is no motivation for a person of ordinary skill in the art to make the combination.”
As to the question of analogy, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Page 8 maintains that “Rhodoline is not in the same field of endeavor” and characterizes the field of endeavor as “’a fluoropolymer composition … having improved thermal resistance,’” citing to [0002] of the pre-grant publication.  Despite describing the “field of endeavor” as concerning a fluoropolymer, page 8 argues that “no description of ‘polymer compositions’ may be found in the subject matter of the patent application.”  This is self-contradictory.   A fluoropolymer is a polymer.  In fact, present claim 1 is drawn to a “fluoropolymer composition.”  As discussed in the previous Office action at page 3, the present application is in the field of polymer compositions.  The property of “having improved thermal resistance” concerns the problem faced by the inventor rather than the field of endeavor.  Rhodoline is pertinent as prior art because it is directed to an additive for polymer compositions, like elastomeric coatings, paints, and the like. As such, Rhodoline qualifies as analogous art because it is from the same field of endeavor as the claimed invention.
Page 10, however, argues that “Rhodoline is not in the same field of endeavor as the present application” and analyzes whether the reference is reasonably pertinent to the problem faced by the inventor.  Similar to before, pages 10-11 argue that “the problem faced by the inventor is to capture acids like HCl and HF which might be formed during the ECTFE degradation process.”  This is an even narrower description of the invention than alleged previously, because it only focuses on the purpose of claimed polyelectrolyte (E), not the overall claimed composition. The broader disclosure set forth under “Summary of Invention” explains that the invention is directed to “a new stabilizer package able to ensure adequate thermal stabilization.” Even if Rhodoline is directed to a different problem, Rhodoline is 
The response does not specifically elaborate why there would be no motivation to combine the references.  Nonetheless, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, “Rhodoline” teaches that Rhodoline 270 is an anionic additive suitable as a dispersant for paints, pigments, and coatings, as well as a viscosity stabilizer. Polastri (primary reference in the 103(a) rejection) discloses a fluoropolymer composition comprising a partially fluorinated fluoropolymer (F) and other additives (antioxidants and thermal stabilizers). Abstract, Col. 22 lines 20-23, Col. 15 lines 27-30 and Claim 15. The motivation for combining the references is that the dispersant of Rhodoline provides better pigment dispersion within the composition and viscosity stabilization. The advantages of Rhodoline 270 set forth by Rhodoline provide the motivation for combining with Polastri.
As for claim 21, page 12 disagrees that “the composition disclosed by Polastri is identical to the claimed composition.”  In particular, applicant characterizes Polastri as teaching a “water borne composition” and so concludes “melt processability is not necessarily a property of Polastri’s composition.”  This is not persuasive because it disregards the plain teaching of the reference.  As discussed before, Polastri specifically teaches “melt processing” its composition to form a coating film at Col. 23 lines 20-26, 36-38.  Pages 13-15 further focus on the “processing” that occurs in Polastri.  This is irrelevant because the recitation “is melt processable” in present claim 21 only characterizes what the composition does rather than what it is.  Not only does Polastri explicitly teach its composition as having this property, but the presently claimed composition is taught by the combination of Polastri in view of Rhodoline 270.  Therefore, applicant’s arguments are unpersuasive and the claims remain unpatentable over the previously cited art and grounds of rejection.

Claim Objections
The previous objections to claims 9 and 19 are withdrawn in light of applicant’s amendment correcting each.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Polastri et al. (US 7985790 B2) in view of “Rhodoline™ 270,” Handbook of Industrial Surfactants, 4th Ed., p. 2071, Synapse Information Resources (2008) (hereinafter, “Rhodoline”); and “Mark 260,” Plastics Additives Database, William Andrew Publishing/Plastics Design Library (2004).
With respect to claim 1, Polastri at abstract discloses a fluoropolymer composition comprising a partially fluorinated fluoropolymer (F) and other additives. Col. 9 lines 7-15, 61-63 specifies ethylene/chlorotrifluoroethlyene (ECTFE), such as the commercial product HALAR®, as said partially fluorinated fluoropolymer (F). Col. 22 lines 20-23 discloses including such additives as antioxidants and thermal stabilizers. Col. 15 lines 27-30 and Claim 15 specify that inorganic fillers such as pigments may also be included. Col. 22 lines 20-24 discloses that the further additives are present in an amount of 0.1 to 5 percent by weight of polymer (F), which is 1000 ppm to 50000 ppm.
Polastri at Col. 22 line 21 discloses that the composition may contain further additives such as antioxidant agents, but is silent as to: i) including a water-soluble polyelectrolyte possessing a solubility in water and consisting of essentially of such recurring units; and ii) where the antioxidant is more particularly an antioxidant species as presently claimed.
As to i), “Rhodoline” discloses that Rhodoline 270 is anionic additive suitable as a dispersant for paints, pigments, and coatings, as well as a viscosity stabilizer. [0035], [0037], [0049] of the present specification identify Rhodoline 270 as a polyelectrolyte satisfying the water solubility and structural requirements as presently claimed.
Given that Polastri contains may contain pigments and the advantages of including a water soluble electrolyte as taught by Rhodoline, it would have been obvious to a person having ordinary skill in 
As to ii), “Mark 260” discloses Mark 260 is an all-purpose phosphite antioxidant suitable for ethylene based polymers that is highly effective for color stabilization during initial polymer processing and the service life of resulting products.
Given that Polastri teaches including antioxidants and the advantages of including the phosphite derivative antioxidant taught by “Mark 260,” it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a phosphite derivative as antioxidant in order to provide effective for color stabilization during initial polymer processing and the service life of resulting products.
With respect to claim 2, Polastri at Col. 9 lines 8-14 discloses that the ECTFE copolymer contains from 35 to 65 mol percent of ethylene and 65 to 35 mol percent of chlorotrifluoroethylene.
With respect to claim 3, Polastri at Col. 9 lines 8-14 discloses that the ECTFE copolymer contains from 35 to 65 mol percent of ethylene and 65 to 35 mol percent of chlorotrifluoroethylene.
With respect to claim 4, as discussed above, Rhodoline” discloses that Rhodoline 270 is anionic additive suitable as a dispersant for paints, pigments, and coatings, as well as a viscosity stabilizer.  [0035], [0037], [0049] of the present specification identify Rhodoline 270 as a polyelectrolyte satisfying the water solubility and structural requirements as presently claimed.
With respect to claim 5, “Rhodoline” discloses that Rhodoline 270 is anionic additive having a molecular weight of 3400. [0035], [0037], [0049] of the present specification identify Rhodoline 270 as a polyelectrolyte satisfying the water solubility and structural requirements as presently claimed.
With respect to claim 6, Polastri at Col. 22 lines 20-24 discloses that the further additives are present in an amount of 0.1 to 5 percent by weight of polymer (F), which is at least 1000 ppm.
With respect to claim 7, Polastri at Col. 22 lines 20-24 discloses that the further additives are present in an amount of 0.1 to 5 percent by weight of polymer (F), which is up to 50000 ppm.
With respect to claim 9, Polastri at Col. 22 line 21 discloses including antioxidant agents, but is silent as to where such antioxidant is more particularly an antioxidant species as presently claimed.


    PNG
    media_image1.png
    119
    434
    media_image1.png
    Greyscale

Given that Polastri teaches including antioxidants and the advantages of including the phosphite derivative antioxidant taught by “Mark 260,” it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a phosphite derivative as antioxidant in order to provide effective for color stabilization during initial polymer processing and the service life of resulting products.
With respect to claim 10, Polastri at Col. 22 line 21 discloses including antioxidant agents, but is silent as to where such antioxidant is more particularly an antioxidant species as presently claimed.
“Mark 260” discloses Mark 260 is an all-purpose phosphite antioxidant suitable for ethylene based polymers that is highly effective for color stabilization during initial polymer processing and the service life of resulting products. Mark 260 is identical to the antioxidant identified at [0057] of the present specification having the structure:

    PNG
    media_image1.png
    119
    434
    media_image1.png
    Greyscale

Given that Polastri teaches including antioxidants and the advantages of including the phosphite derivative antioxidant taught by “Mark 260,” it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a phosphite derivative as antioxidant in order to provide effective for color stabilization during initial polymer processing and the service life of resulting products.

With respect to claim 12, Polastri at Col. 22 lines 20-24 discloses that the further additives are present in an amount of 0.1 to 5 percent by weight of polymer (F), which is 1000 ppm to 50000 pppm.
With respect to claim 13, Polastri at Col. 22 lines 35-39 discloses combining the fluoropolymer (E/CTFE), antioxidant, and other additives by mixing.
With respect to claim 14, Polastri at Col. 22 lines 35-45 discloses combining fluoropolymer, antioxidant, and other additives by mixing the same in water as an aqueous dispersion.
With respect to claim 16, Polastri at Col. 9 lines 8-14 discloses that the ECTFE copolymer contains from 48 to 52 mol percent of ethylene and 52 to 48 mol percent of chlorotrifluoroethylene.
With respect to claim 17, “Rhodoline” discloses that Rhodoline 270 is anionic additive having a molecular weight of 3400. [0035], [0037], [0049] of the present specification identify Rhodoline 270 as a polyelectrolyte satisfying the water solubility and structural requirements as presently claimed.
With respect to claim 18, Polastri at Col. 22 lines 20-24 discloses that the further additives are present in an amount of 0.1 to 5 percent by weight of polymer (F), which is at least 1000 ppm.
With respect to claim 19, Polastri at Col. 22 line 21 discloses including antioxidant agents, but is silent as to where such antioxidant is more particularly an antioxidant species as presently claimed.
“Mark 260” discloses Mark 260 is an all-purpose phosphite antioxidant suitable for ethylene based polymers that is highly effective for color stabilization during initial polymer processing and the service life of resulting products. Mark 260 is identical to the antioxidant identified at [0057] of the present specification having the structure:

    PNG
    media_image1.png
    119
    434
    media_image1.png
    Greyscale

Given that Polastri teaches including antioxidants and the advantages of including the phosphite derivative antioxidant taught by “Mark 260,” it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a phosphite derivative as 
With respect to claim 20, Polastri at Col. 22 lines 20-24 discloses that the further additives are present in an amount of 0.1 to 5 percent by weight of polymer (F), which is at least 1000 ppm.
With respect to claim 21, the composition of Polastri is “melt processable” since Col. 23 lines 20- 26, 36-38 therein processes the composition by melting.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Polastri et al. (US 7985790 B2).  Polastri teaches preparing a fluoropolymer composition by mixing each of its components, but is silent as to further processing the composition in the molten state in at least one extrusion device as in present claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768